DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of text/data analysis without significantly more. The claims 1, 11 and 16 recite steps of identifying first and second sources of data that each include attributes (i.e., a data gathering step), determining based on a corpus/collection, the attributes (i.e., a data evaluation/analysis step), generating a set of vectors representing the attributes (i.e., a data evaluation/analysis step), comparing the first and second sources (i.e. a data evaluation/analysis step), generating a link confidence (i.e. a data judgement step), linking the first and second sources (i.e. a data evaluation/analysis step), determining a feature vector used in the linking (i.e. a data evaluation/analysis step) and outputting a set of results (i.e. a post solutional activity of generating data), corresponding to the mental processes category of abstract ideas that is achievable by a human utilizing a pen and paper collection of data to link records for subsequent display. This judicial exception is not integrated into a practical application because the claims are directed to an abstract idea with additional generic computer elements, where the generically recited computer elements (computer implemented, system, processor, medium, program product) do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because limitations “determining a first feature vector of the set of feature vectors used in the linking” and “outputting a set of results” correspond to well-understood, routine, conventional computer functions of retrieving known data from memory of as recognized by the court decisions listed in MPEP § 2106.05 as well as described by cited references Rowe, Deshpande and Bordawekar (PTO 892 form).
The dependent claims 2-10, 12-15 and 17-20 also recite mental processes and do not add significantly more than the abstract idea and are as such similarly rejected.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.        Claims 1, 2, 6, 11, 12, 15-17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rowe et al US PGPUB 2019/0303371 A1 (“Rowe”)
          Per Claim 1, Rowe discloses a computer-implemented method comprising:
identifying a first source and a second source wherein the first source and the second source include one or more records and each record includes one or more attributes (para. [0040]-[0041]);
determining, based on a corpus, the one or more attributes (the database is an externally-managed demographic database…, para. [0035]; para. [0059]);
generating, based on the attributes, a set of feature vectors, wherein the set of feature vectors represent the one or more attributes (para. [0070]);
comparing each record in the first source against each record in the second source (a first comparison 225a is shown, wherein the first comparison is a comparison between various attributes 206a-n (generally 206) of the first data record 202a and the second data record…, para. [0041]);
generating, in response to the comparing, a link confidence (the likelihood of a match (attribute comparison score) on the first name attributes 206a is determined. In the illustrated example, the outcome of the comparison (i.e., attribute comparison outcome 208a) is provided as an attribute comparison score (e.g., 0.98)…, para. [0042]);
linking, in response to the link confidence being above a linking threshold, a first record from the first source and a second record from the second record (A match may be determined between records that satisfy a minimum scoring threshold…, para. [0037]; para. [0042]);
determining a first feature vector of the set of feature vectors used in the linking (para. [0070]); and 
outputting a set of results (the entity resolution system 110 is configured to provide or output match comparison results 216 including a match outcome 210 and a justification 214 for the outcome in a match response 140…, para. [0051]).
Per Claim 2, Rowe discloses the method of claim 1, wherein the link confidence represents a likelihood a first record from the first source and a second record from the second source represent a common entity (para. [0007]; para. [0044]).
Per Claim 6, Rowe discloses the method of claim 1, classifying each attribute of the one or more attributes (the attributes (e.g., type and number) that are compared…, para. [0070]).
Per Claim 11, Rowe discloses a system configured to link records comprising: 
  a processor (para. [0077]); and 
  a computer-readable storage medium communicatively coupled to the processor and storing program instructions which, when executed by the processor, are configured to cause the processor (para. [0077]-[0080]) to:
  identify a first source and a second source wherein the first source and the second source include one or more records and each record includes one or more attributes (para. [0040]-[0041]); 
determine, based on a corpus, the one or more attributes (the database is an externally-managed demographic database…, para. [0035]; para. [0059]); 
generate, based on the attributes, a set of feature vectors, wherein the set of feature vectors represent the one or more attributes (para. [0070]);
compare each record in the first source against each record in the second source (a first comparison 225a is shown, wherein the first comparison is a comparison between various attributes 206a-n (generally 206) of the first data record 202a and the second data record…, para. [0041]); 
generate, in response to the comparison, a link confidence (the likelihood of a match (attribute comparison score) on the first name attributes 206a is determined. In the illustrated example, the outcome of the comparison (i.e., attribute comparison outcome 208a) is provided as an attribute comparison score (e.g., 0.98)…, para. [0042]); 
link, in response to the link confidence being above a linking threshold, a first record from the first source and a second record from the second record (A match may be determined between records that satisfy a minimum scoring threshold…, para. [0037]; para. [0042]); 
determine a first feature vector of the set of feature vectors used in the linking (para. [0070]); and 
output a set of results (the entity resolution system 110 is configured to provide or output match comparison results 216 including a match outcome 210 and a justification 214 for the outcome in a match response 140…, para. [0051]).
Per Claim 12, Rowe discloses the system of claim 11, wherein the link confidence represents a likelihood a first record from the first source and a second record from the second source represent a common entity (para. [0007]; para. [0044]).
Per Claim 15, Rowe discloses the system of claim 11, wherein the program instructions further configured to cause the processor to: classify each attribute of the one or more attributes (the attributes (e.g., type and number) that are compared…, para. [0070]).
Per Claim 16, Rowe discloses a computer program product, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processing unit to cause the processing unit to:
identify a first source and a second source wherein each of the sources include one or more records and each record includes one or more attributes (para. [0040]-[0041]);
determine, based on a corpus, the one or more attributes (the database is an externally-managed demographic database…, para. [0035]; para. [0059]);
generate, based on the attributes, a set of feature vectors, wherein the set of feature vectors represent the one or more attributes (para. [0070]);
compare each record in the first source against each record in the second source (a first comparison 225a is shown, wherein the first comparison is a comparison between various attributes 206a-n (generally 206) of the first data record 202a and the second data record…, para. [0041]);
generate, in response to the comparison, a link confidence (the likelihood of a match (attribute comparison score) on the first name attributes 206a is determined. In the illustrated example, the outcome of the comparison (i.e., attribute comparison outcome 208a) is provided as an attribute comparison score (e.g., 0.98)…, para. [0042]);
link, in response to the link confidence being above a linking threshold, a first record from the first source and a second record from the second record (A match may be determined between records that satisfy a minimum scoring threshold…, para. [0037]; para. [0042]);
determine a first feature vector of the set of feature vectors used in the linking (para. [0070]); and
 output a set of results (the entity resolution system 110 is configured to provide or output match comparison results 216 including a match outcome 210 and a justification 214 for the outcome in a match response 140…, para. [0051]). 
Per Claim 17, Rowe discloses the computer program product of claim 16, wherein the confidence represents a likelihood a first record from the first source and a second record from the second source represent a common entity (para. [0007]; para. [0044]).
Per Claim 20, Rowe discloses the computer program product of claim 16, wherein the program instructions further cause the processing unit to: classify each attribute of the one or more attributes (the attributes (e.g., type and number) that are compared…, para. [0070]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.         Claims 3-5, 7-10, 13, 14, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rowe in view of Enuka et al US PGPUB 2020/0050966 A1 (“Enuka”)
Per Claim 3, Rowe discloses the method of claim 1, 
    Rowe does not explicitly disclose wherein the corpus is an internal corpus
    However, this feature is taught by Enuka (para. [0038]; para. [0047]; para. [0182])
    It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Enuka with the method of Rowe in arriving at “wherein the corpus is an internal corpus”, because such combination would have resulted in provide an organized inventory of personal information, indexed by attribute, to facilitate the management of data risk and customer privacy (Enuka, Abstract; para. [0005])
Per Claim 4, Rowe in view of Enuka discloses the method of claim 3, 
     Enuka discloses wherein determining the one or more attributes is based on a second corpus and the second corpus is a public corpus (para. [0047]; para. [0182]).
   Per Claim 5, Rowe discloses the method of claim 1, wherein the one or more attributes are selected from the group consisting of: a name, an address, a phone number, and an identification number (para. [0033]; para. [0037])
Rowe does not explicitly disclose wherein the one or more attributes are selected from the group consisting of: a gender, an email address
However, this feature is taught by Enuka (para. [0035]-[0036])
It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Enuka with the method of Rowe in arriving at “wherein the one or more attributes are selected from the group consisting of: a gender, an email address”, because such combination would have resulted in provide an organized inventory of personal information, indexed by attribute, to facilitate the management of data risk and customer privacy (Enuka, Abstract; para. [0005]).
Per Claim 7, Rowe discloses the method of claim 1, 
   Rowe does not explicitly disclose identifying, for at least one attribute of the one or more attributes, a language associated with the attribute
   However, this feature is taught by Enuka (para. [0102]; para. [0108]; para. [0205], performing natural language analysis of data to match attributes as implying utilizing language associated with the attribute)
It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Enuka with the method of Rowe in arriving at “identifying, for at least one attribute of the one or more attributes, a language associated with the attribute”, because such combination would have resulted in provide an organized inventory of personal information, indexed by attribute, to facilitate the management of data risk and customer privacy (Enuka, Abstract; para. [0005]; para. [0205]).
Per Claim 8, Rowe discloses the method of claim 1, 
 Rowe does not explicitly disclose identifying, for at least one attribute of the one or more attributes, a regulation associated with the attribute
 However, this feature is taught by Enuka (para. [0035]-[0036])
 It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Enuka with the method of Rowe in arriving at “identifying, for at least one attribute of the one or more attributes, a regulation associated with the attribute”, because such combination would have resulted in provide an organized inventory of personal information, indexed by attribute, to facilitate the management of data risk and customer privacy (Enuka, Abstract; para. [0005]; para. [0205]).
         Per Claim 9, Rowe in view of Enuka discloses the method of claim 8,
    Enuka discloses wherein the at least one attribute includes a location, and wherein the identifying the regulation is based on the location (para. [0035]-[0036]; para. [0205]).
Per Claim 10, Rowe in view of Enuka discloses the method of claim 9, 
    Enuka discloses wherein the regulation is a data protection regulation (para. [0036]; para. [0205]).
           Per Claim 13, Rowe in view of Enuka discloses the system of claim 11, 
      Rowe does not explicitly disclose wherein the corpus is an internal corpus
     However, this feature is taught by Enuka (para. [0038]; para. [0047]; para. [0182])
    It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Enuka with the system of Rowe in arriving at “wherein the corpus is an internal corpus”, because such combination would have resulted in provide an organized inventory of personal information, indexed by attribute, to facilitate the management of data risk and customer privacy (Enuka, Abstract; para. [0005])
           Per Claim 14, Rowe in view of Enuka discloses the system of claim 13, 
     Enuka discloses wherein the determination of the one or more attributes is based on a second corpus and the second corpus is a public corpus (para. [0047]; para. [0182]).
Per Claim 18, Rowe in view of Enuka discloses the computer program product of claim 16, 
     Rowe does not explicitly disclose wherein the corpus is an internal corpus.
      However, this feature is taught by Enuka (para. [0038]; para. [0047]; para. [0182])
    It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Enuka with the product of Rowe in arriving at “wherein the corpus is an internal corpus”, because such combination would have resulted in provide an organized inventory of personal information, indexed by attribute, to facilitate the management of data risk and customer privacy (Enuka, Abstract; para. [0005])
Per Claim 19, Rowe in view of Enuka discloses the computer program product of claim 18, 
  Enuka discloses wherein the determination of the one or more attributes is based on a second corpus and the second corpus is a public corpus (para. [0047]; para. [0182]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUJIMI A ADESANYA whose telephone number is (571)270-3307. The examiner can normally be reached Monday-Friday 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OLUJIMI A ADESANYA/Primary Examiner, Art Unit 2658